332 Mass. 422 (1955)
125 N.E.2d 922
WILLIAM H. CAMPBELL & another
vs.
RAYMOND E. SHEA.
Supreme Judicial Court of Massachusetts, Worcester.
September 28, 1954.
April 1, 1955.
Present: QUA, C.J., LUMMUS, WILKINS, SPALDING, & COUNIHAN, JJ.
*423 Francis T. Mullin, for the defendant.
Clarence E. Tupper, for the plaintiffs.
COUNIHAN, J.
On July 29, 1946, the plaintiffs and the defendant entered into a written agreement for the purchase and sale of all of the capital stock of The Lido of Worcester, Inc., hereinafter called Lido, which conducted a restaurant with an all alcoholic liquor license in Worcester. The defendant was the owner of all of this capital stock. The sale was completed on August 9, 1946. The plaintiffs alleged that they were induced to purchase said stock by reason of misrepresentations of the defendant regarding the earnings of Lido upon which they relied. The action was originally tried to a jury who returned a verdict for the plaintiffs which thus established the liability of the defendant for fraud and deceit. Upon motion the judge ordered a new trial to be limited to the question of damages only. A new trial was had on this question and the jury returned a verdict for the plaintiffs in a substantial amount. The action comes here upon exceptions of the defendant taken at this trial. These exceptions relate to the exclusion of certain evidence, the denial of requests for rulings,[1]*424 and the denial of the defendant's motion for a directed verdict. There was no error.
We need not pass upon the defendant's exception to the denial of his motion for a directed verdict since this question was not argued in his brief. Rule 13 of the Rules for the Regulation of Practice before the Full Court (1952), 328 Mass. 698.
We first consider the exceptions to the exclusion of evidence. During the course of the trial there was introduced in evidence a mortgage from Lido to Kane Discount Company of Boston on all of the goods and chattels of Lido in the sum of $34,500. The mortgage was signed by both plaintiffs as officers of Lido and also individually, and part of the $34,500 was used as part of the purchase price. Counsel for the defendant asked one of the plaintiffs if he had not paid the mortgage. Subject to the exception of the defendant the judge excluded this question although counsel offered to prove that the answer would be in the affirmative. We are of opinion that this question was properly excluded for it had no bearing upon the question of damages. Such payment was no evidence of ratification of the sale or waiver of fraud and deceit. The plaintiffs were free to pay off the mortgage to avoid personal liability. They could later seek damages from the defendant for fraud and deceit. Compare Forman v. Hamilburg, 300 Mass. 138, 142.
Subsequently the defendant was questioned about the weekly receipts of Lido from January 25, 1946, when it first started to operate, to August 8, 1946. The judge excluded *425 these questions and the defendant excepted. The judge in the course of a colloquy regarding the admission of this evidence said that he would permit the defendant to testify regarding weekly receipts of Lido for a period of five or six weeks immediately preceding the sale, but the defendant did not avail himself of this offer. Plainly the judge was right in excluding the offered evidence for it appears from other evidence that during much of the period about which he was questioned the defendant was operating a dining room as well as dispensing liquor. This dining room was closed on July 6, 1946, and any receipts from that source could have no bearing upon the value of the business on August 9, 1946.
Later the judge excluded certain questions put to two expert witnesses called by the defendant relating to the value of Lido on August 8, 1946. Without reciting the questions verbatim it is enough to say that the reasons for the exclusion of the questions do not appear in the record. The admission of questions to experts is ordinarily in the discretion of the judge and he will be reversed only if clearly erroneous as matter of law. Murphy v. Chichetto, 323 Mass. 11, 15. The reason for the exclusion of this evidence well might have been that the judge felt that a sufficient foundation for such questions had not been laid. The record would bear this out.
We now consider the exceptions to the refusal to give requested rulings of the defendant. A judge is not required "to instruct the jury in the terms of a requested instruction  even if it is correct as matter of law and applicable to the pleadings and the evidence  if the subject matter thereof is dealt with adequately in the charge." Squires v. Fraska, 301 Mass. 474, 476. Palmer Russell Co. v. Rothenberg, 328 Mass. 477, 482-483.
The measure of damages in an action such as this is "the difference in actual value between that which the plaintiff in fact got and that which he would have got if the representation had been true." Piper v. Childs, 290 Mass. 560, 562. Leader v. Kolligan, 262 Mass. 63, 65. Forman v. *426 Hamilburg, 300 Mass. 138, 143. Requests numbered 4 and 5 are correct in law and were given in substance in the charge. Requests numbered 6, 7, 8, 9, and 11 are not correct as matter of law in that they fail to apply the proper measure of damages. Request numbered 17 was given in substance even to the extent of quoting Brackett v. Commonwealth, 223 Mass. 119, at page 127. Request numbered 18 was fully covered in the charge in that the jury were instructed that they should consider all the evidence including the mortgage executed by the plaintiffs.
Exceptions overruled.
NOTES
[1]  "4. If the jury finds that there is no difference in value between what the plaintiffs in fact received and what they would have received if the representations made had been true, then the plaintiffs have failed to prove any damages and they are entitled only to nominal damages.

"5. If the jury finds that the value of the articles that the plaintiffs received were equal to the value of the articles that the plaintiff [s] would have received if the representations were true, then the plaintiffs are entitled only to nominal damages.
"6. If the jury finds that the value of the capital stock of The Lido of Worcester, Inc., was Sixty Thousand ($60,000) Dollars at the time the representations were made, then the plaintiffs are entitled only to nominal damages.
"7. If the jury finds that the fair value of the articles which the plaintiffs got was Sixty Thousand ($60,000) Dollars at the time the representations were made, the plaintiffs are entitled only to nominal damages.
"8. The plaintiffs having made an agreement to purchase the outstanding shares of stock in The Lido of Worcester, Inc., for Sixty Thousand ($60,000) Dollars, they are entitled only to receive shares of stock in The Lido of Worcester, Inc., to the value of Sixty Thousand ($60,000) Dollars.
"9. If the jury finds that at the time of the sale, the value of all of the outstanding capital stock of The Lido of Worcester, Inc., was Sixty Thousand ($60,000) Dollars or greater, then the plaintiffs can recover only nominal damages.
"11. If, notwithstanding the falsity of the representations, the things which the buyers acquired were of equal or greater value than the price paid, the buyers have suffered no loss and can recover only nominal damages.
"17. The certificates of condition signed by both plaintiffs and containing statements as to the value of the furniture and fixtures and statements as to the value of the good will are competent evidence as admissions by both plaintiffs as to the value of the furniture and fixtures and as to the value of the good will.
"18. In determining the value of the articles received, the jury can and should take in consideration the fact that the plaintiffs were able to obtain a mortgage from the Kane Discount Corporation upon the articles received in the face amount of Thirty-Four Thousand Five Hundred ($34,500) Dollars."